Please accept
our warmest congratulations, Sir, on your well-deserved
election to the presidency of the General Assembly. We
wish you every success, which we are convinced will be
forthcoming in your leadership and in the outcome of
these proceedings.
We also wish to convey heartfelt recognition to the
Foreign Minister of Uruguay, Mr. Didier Opertti, who so
brilliantly presided over the last session, a matter of
legitimate pride for Latin America.
I should also like to convey a message of warm
support and tribute to the Secretary-General, Mr. Kofi
Annan, for the fruitful work that he has been pursuing
with commendable energy and great vision, to reform,
strengthen and invigorate the complex and sensitive
United Nations system within a comprehensive context
while looking towards a new century and a new
millennium that will require all kinds of revisions,
adjustments and adaptations.
5


We share and support the initiatives that, among their
other objectives, are designed to make it easier for countries
that are relatively underdeveloped and engaged in the tasks
of economic and social development and combating poverty
to achieve the very difficult and painful transition to a new
globalized world with a market economy devoid of barriers,
where rapidly developing patterns are being imposed with
regard to competitiveness, advanced technology, models of
culture and consumption, social and computer
communications, sophisticated systems of financing and a
vast array of other tools and processes. All of this
highlights with stark reality the great differences and
imbalances that exist at the international level.
Those are the major challenges that we must confront
together, using political will, hard work, education, training,
the transfer of science and technology, investment,
openness, production, trade, superior skills and active
policies of participation to ensure that shared benefits will
flow out to profit all, fairly and equitably, at every layer of
the social fabric of our peoples.
It would be unfortunate and very dangerous if these
great opportunities offered by globalization were not
translated into positive, innovative and tangible changes to
effectively promote, in the shortest time possible, a
substantive improvement in standards of living, expectations
and opportunities for the vast majority, within the
framework of sustainable development.
On occasions, at certain stages in these transitional
processes, disturbances have occurred as a result of
troubling inequalities between various sectors and social
actors. Such differences exist and are growing both in
advanced countries and in developing countries, which are
in the majority.
We should anticipate, reverse, mitigate or, at least,
temper with realism and sensitivity such negative effects,
which owe their origins and characteristics to specific
circumstances and considerations that were assumed to be
temporary. A failure to take adequate measures could put
at risk budding democracies, which are precariously
building stability and the institutional structures of law and
governance.
In this primordial task, the participation of citizens and
of civil society, in its various forms, is vital. We must make
use of a constant, open and pluralist dialogue to facilitate
changes of course, reform and consensus, which will
contribute to the strengthening of democratic systems and
make it possible for people to live together in peace.
In this context, this year the two main political
forces in Nicaragua, which together won a little more
than 90 per cent of the vote in the most recent elections,
have produced an agenda that will be submitted to the
National Assembly for consideration, so that it can be
debated with complete transparency in the nation's
principal forum.
Furthermore, beginning in 1997, my country began
a difficult reorganization and structural adjustment
process, taking the decision to deal responsibly with the
high political and social costs of laying down the stable
foundations for dynamic national reconstruction and
transformation.
We must put behind us once and for all the painful
period in our history, which lasted more than a decade
and was characterized by destruction and violence in a
cycle of fratricidal confrontation and which, fortunately,
has now been overcome. That historical interval left us in
a very weakened state that was reflected in the
deterioration of all human development indicators, the
general collapse of economic activities and a gigantic
external debt whose unbearable and overwhelming weight
was borne on the impoverished shoulders of the long-
suffering people of Nicaragua.
This situation of extreme fragility made it necessary,
from the beginning of my Government, to formulate an
economic policy that would gain the support and
credibility of the international community and the
multilateral organizations. This led to an agreement with
the International Monetary Fund (IMF) for a new
enhanced structural adjustment facility (ESAF)
programme which, after its projected completion within
a period of three years, would have made it possible for
us to qualify for the concessionary plan of the Heavily
Indebted Poor Countries Debt Initiative.
While we were occupied with the many sacrifices
that we had to make during that tough process of healing,
reorganization and reconstruction, a little less than a year
ago we suffered the ill-timed and devastating effects of
Hurricane Mitch, which severely affected our efforts,
work and plans. However, generous international
cooperation mitigated to some extent the suffering, the
irreparable loss of thousands of lives of our compatriots
and the widespread destruction of basic infrastructures,
property, natural resources and the environment.
The damage inflicted by the tragedy also created
new challenges and opportunities, encouraging us to
6


redouble our efforts and to seek the necessary unity, joining
together without distinction, in efforts to move forward. In
May this year, therefore, the Consultative Group for the
Reconstruction and Transformation of Central America,
convened initially by the Inter-American Development Bank
in Washington in December 1998 as a result of Hurricane
Mitch, met in Stockholm and offered Nicaragua phased
global support amounting to $2.5 billion for a period of
three to four years. This significant support will enable us
to give urgent attention to social programmes and
infrastructure projects, with priority being given to the
sensitive areas of health, education and housing, as well as
to plans for assistance to small producers and agricultural
workers affected by Hurricane Mitch.
The disciplined implementation of the ESAF
programme and the new set of circumstances ushered in by
the hurricane, led last week to an event that happily
coincided with the celebration of our national
independence — a resolution of the International Monetary
Fund by which it associated itself with the resolution
previously adopted by the World Bank, thereby opening the
door to Nicaragua for its inclusion in the HIPC initiative.
This extraordinary event, which will mean a substantial
pardoning of our external debt, was a historical watershed,
opening up a fresh chapter in our new independence, which
will transform the economic and social reality of our
people, making it possible for them to enter the new
century relieved of an unbearable burden inherited from the
past, with renewed vigour, great potential and realistic
optimism for a substantially improved quality of life for
Nicaraguans.
We should like to reiterate our eternal gratitude to the
international community and to the multilateral
organizations that have smoothed our path, enabling us to
march together, shoulder to shoulder, towards a promising
future.
Nicaragua appreciates the sustained efforts of the
United Nations system. Those efforts have been expanded
during this decade to incorporate the great challenges and
main issues confronting the country, including issues
concerning governance and local development, the
promotion of a healthy environment, the reduction of
extreme poverty, greater access by disadvantaged
populations to public services, the modernization of
democratic institutions, the promotion of population
policies, the process of demobilization of ex-combatants
and the search for solutions to property conflicts through
dialogue. Likewise, we acknowledge the special efforts
made by the United Nations with regard to strengthening
the administration of justice and the penal system, and to
the creation of the Inter-American Court of Human
Rights. It is also appropriate to emphasize its support for
the prevention of natural disasters through overcoming
socio-economic and environmental vulnerabilities.
Working together with the United Nations, we have
gradually been fulfilling the commitments of the Earth
Summit of 1992 during my term of office in order to
create the National Council on Sustainable Development
(CONADES). We have also been making strides
concerning the Conventions on Biodiversity and Climate
Change, as well as participating in the major projects of
the Meso-American Biological Corridor and the
Biological Corridor of the Atlantic.
At the same time, we have been making a consistent
effort in the demining of the border zone with Honduras,
where the last war left more than one 100 thousand anti-
personnel landmines in the ground. We thank the
international community, and especially the Organization
of American States and the United Nations, for the
significant resources they placed at our disposal to
undertake this delicate task.
As signatory to the Treaty of Tlatelolco, we
unreservedly support initiatives aimed at establishing an
international mechanism for the total elimination of
nuclear weapons. We are also conscious of the grave
menace to the security of our nations and to peace posed
by arms trafficking, including trafficking in small arms,
which cause the greatest suffering and loss of human life.
We join in the world crusade to combat poverty,
whether that poverty is generalized, focused or in diverse
strata of our societies. We are pleased that the last year of
this century has been designated the International Year of
Older Persons, who seem increasingly to suffer from
poverty and neglect. We likewise reaffirm our
commitment to ensure social protection, along with the
redoubling of efforts to make more effective both the
personal security of citizens and the security of their
property.
I would not want to end without inviting the
Assembly to reflect on the hopes of the 22 million
persons who, at the threshold of the twenty-first century,
continue to lack representation at the United Nations —
the Organization of universal vocation, where the most
important decisions having to do with international policy
are taken. The Republic of China — founded in 1912 and
which has been an independent sovereign nation that
7


maintains official diplomatic relations with Nicaragua and
the other republics of Central America and other
countries — continues, lamentably and unjustly, to be
unrepresented in the Organization. This prevents it from
participating in the work of the Organization and from
making its valuable contribution in the various areas of
international cooperation, despite the fact that it has
complied fully with the provisions of the Charter of the
United Nations, which was signed at San Francisco.
My Government has supported and will continue to
support, with firm and fraternal solidarity, the
unquestionable right of the Republic of China — whose
exercise of full sovereignty over Taiwan for half a century
is an unquestionable reality — to be incorporated as a full
member of the United Nations. We therefore call anew on
the international community not to deny that friendly,
progressive and exemplary people the right to be recognized
and allowed effective participation in this great forum,
thereby affording it the well deserved opportunity of
sharing with us its vocation for peace and its generous
spirit of international cooperation.











